Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Examiner’s Reasons for Allowance action is in response to the filing of 09/21/2021. Claims 1, 13 and 20 have been amended per applicants' request. Therefore claims 1, 2, 4-13, and 15-20 are presently pending in the application and have been considered as follows.

Examiner Note

Regarding the elements of claim 1 namely “a normal space data source storing” and “an abnormal data generation platform” applicant’s arguments make clear as to the structure of each element. Namely pages 7-8 of the arguments filed on 02/23/2021 specify that “a normal space data source storing” represents a table stored in a database which is not a hardware structure and page 12 of the arguments filed on 05/24/2021 specify that “an abnormal data generation platform” should be given its plain ordinary meaning of a computer operating system which is not a hardware structure. As such, the record is made clear.

Acknowledgement to applicant’s amendment to claims 1, 13 and 20 has been noted. The claims have been reviewed, entered and found obviating to a previously raised 35 USC 103 rejection which is hereby withdrawn.

Claims 1, 2, 4-13, and 15-20 are allowed.

Examiner’s Statement of Reasons for Allowance
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant's arguments filed on 09/21/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C HARRIS whose telephone number is (571)270-7841.  The examiner can normally be reached on Monday through Friday between 8:00 AM to 4:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER C HARRIS/Primary Examiner, Art Unit 2432